The Chancellor,
said the wife of the lunatic had an interest in the estate, for her support and maintenance; and that if she had shown even probable cause for the application," the court would have allowed her costs, to be paid out of the estate; as she had no property independent of that of her hus°band. But that in this case there was no foundation for charging the committee with a breach of trust; and that if the solicitor for the petitioner had applied to the committee for an explanation, instead of relying solely upon the representations of the wife and her son-in-law, he must have been satisfied that the application to this court to remove the committee could not be sustained. That no costs therefore could be allowed out of the estate, except the costs of the committee in opposing the petition.
The application of the committee to be discharged from his trust was also refused. The chancellor said it was not a matter of course to discharge a trustee merely because the execution of the trust had become unpleasant. He must show some valid excuse for declining the trust. That the reasons here offered would equally apply to any new committee who might be appointed, and who should faithfully discharge the duties imposed upon him in this case. That having voluntarily accepted this trust, the committee could not be discharged, under existing circumstances.